DETAILED ACTION
Claims 1-5, 10-15 and 21-30 are pending in the instant application, Applicant amending claims 1, 4, 11, 14 and 21, canceling claims 6-9 and 16-20, and adding new claims 22-30. As Applicant cancelled claims 6-9 and 16-20, all previous rejections of those claims are withdrawn.
The Examiner withdraws the rejection of claims 1-5, 10-15, and 21 under 35 USC 103 over Borrett. However, the Examiner entered a new grounds of rejection under 35 USC 103.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Office entered Applicant's submission filed on July 8, 2022.

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 10-15 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-5, 10-15 and 21-30 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
At a high level, and for our preliminary analysis, we note that method claim 11 recites showing interface data, receiving media asset and rules data, determining constraint data, receiving tag data, determining constraint data, tagging media asset data, and preventing selection of data meeting criteria. Showing interface data is displaying data. Determining constraint data and preventing data selection is analyzing data. Tagging data is modifying data.
Thus, claim 11 recites displaying, receiving, analyzing, and modifying data. None of the limitations recites technological implementation details for any of these steps, but instead the limitations recite only results desired by any and all possible means.
From this we see that claim 11 does not recite the judicial exceptions of either natural phenomena or laws of nature.
Under Supreme Court precedent, claims directed purely to an abstract idea are patent in-eligible. As set forth in the Revised Guidance, which extracts and synthesizes key concepts identified by the courts, abstract ideas include (1) mathematical concepts, (2) certain methods of organizing human activity, and (3) mental processes. Among those certain methods of organizing human activity listed in the Revised Guidance are managing personal behavior or relationships or interactions between people. Like those concepts, claim 11 recites the concept of managing media consumption by audiences. Specifically, claim 11 recites operations that would ordinarily take place in advising one to characterize media according to constraints for an audience to select media for consumption. The advice to characterize media according to constraints for an audience to select media for consumption involves characterizing media, which is a social media act, and receiving media data, which is an act ordinarily performed in the stream of social media. For example, claim 11 recites "tagging ... the media asset," which is an activity that would take place whenever one is managing characterizing media for audience consumption. Similarly, claim 11 recites "receiving ... media asset identification data," which is also characteristic of managing social media.
The preamble to claim 11 recites that it is a method for use by a media asset tagging system. The steps in claim 11 result in managing media consumption by audiences by characterizing media according to constraints for an audience to select media for consumption absent any technological mechanism other than a conventional computer for doing so.
As to the specific limitations, limitations 2-4 and 6 recite receiving data. Limitations 1, 5, and 7-9 recite generic and conventional displaying, receiving, analyzing, and modifying of media data, which advise one to apply generic functions to get to these results. The limitations thus recite advice for characterizing media according to constraints for an audience to select media for consumption. To advocate characterizing media according to constraints for an audience to select media for consumption is conceptual advice for results desired and not technological operations.
The Specification at 3:2-4 describes the invention as relating to media asset tagging. Thus, all this intrinsic evidence shows that claim 11 recites managing media consumption by audiences.
This in tum is an example of social activities as managing personal behavior or relationships or interactions between people because managing media consumption by audiences is managing the social activity of social media consumption. The concept of managing media consumption by audiences by characterizing media according to constraints for an audience to select media for consumption is one idea for matching media with audience. The steps recited in claim 11 are part of how this might conceptually be premised.
Our reviewing court has found claims to be directed to abstract ideas when they recited similar subject matter. Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016)(delivering social media); Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016)(selecting social media).
Alternately, this is an example of concepts performed in the human mind as mental processes because the steps of displaying, receiving, analyzing, and modifying data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607,611 (Fed. Cir. 2016); Fair Warning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Claim 11, unlike the claims found non-abstract in prior cases, uses generic computer technology to perform data display, reception, analysis, and modification and does not recite an improvement to a particular computer technology. See, e.g., McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15 (Fed. Cir. 2016) (finding claims not abstract because they "focused on a specific asserted improvement in computer animation"). As such, claim 11 recites displaying, receiving, analyzing, and modifying data, and not a technological implementation or application of that idea.
From this we conclude that at least to this degree, claim 11 recites managing media consumption by audiences by characterizing media according to constraints for an audience to select media for consumption, which is social activities, one of managing personal behavior or relationships or interactions between people identified in the Revised Guidance, and, thus, an abstract idea.

STEP 2A – Prong 2:
The next issue is whether claim 11 not only recites, but is more precisely directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept i.e. integrated into a practical application.
At the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. At some level, "all inventions ... embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas." Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept. "[A]pplication[s]" of such concepts" 'to a new and useful end,' " we have said, remain eligible for patent protection. Accordingly, in applying the § 101 exception, we must distinguish between patents that claim the "'buildin[g] block[s]' " of human ingenuity and those that integrate the building blocks into something more.

Alice, 573 U.S. at217 (citations omitted).
Taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. Steps 2-4 and 6 are pure data gathering steps. Limitations describing the nature of the data do not alter this. Steps 1 and 8 recite basic conventional data operations such as generating, updating, and storing data. Steps 5, 7, and 9 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All purported inventive aspects reside in how the data are interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results.
Viewed as a whole, Appellant's claim 11 simply recites the concept of managing media consumption by audiences by characterizing media according to constraints for an audience to select media for consumption as performed by a generic computer. This is no more than conceptual advice on the parameters for this concept and the generic computer processes necessary to process those parameters, and do not recite any particular implementation.
Claim 11 does not, for example, purport to improve the functioning of the computer itself. Nor does it affect an improvement in any other technology or technical field. The 21 + pages ( excluding the title page) of specification do not bulge with disclosure, but only spell out different generic equipment8 and parameters that might be applied using this concept and the particular steps such conventional processing would entail based on the concept of managing media consumption by audiences by characterizing media according to constraints for an audience to select media for consumption under different scenarios. They do not describe any particular improvement in the manner a computer functions. Instead, claim 11 at issue amounts to nothing significantly more than an instruction to apply managing media consumption by audiences by characterizing media according to constraints for an audience to select media for consumption using some unspecified, generic computer. Under our precedents, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.
None of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
We conclude that claim 11 is directed to achieving the result of managing media consumption by audiences by advising one to characterize media according to constraints for an audience to select media for consumption, as distinguished from a technological improvement for achieving or applying that result. This amounts to social activities, which fall within managing personal behavior or relationships or interactions between people that constitute abstract ideas. The claim does not integrate the judicial exception into a practical application.

STEP 2B:
The next issue is whether claim 11 provides an inventive concept because the additional elements recited in the claim provide significantly more than the recited judicial exception.
The introduction of a computer into the claims does not generally alter the analysis at Mayo Step Two.
the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention Stating an abstract idea "while adding the words 'apply it"' is not enough for patent eligibility. Nor is limiting the use of an abstract idea "'to a particular technological environment."' Stating an abstract idea while adding the words "apply it with a computer" simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to "implement[t]" an abstract idea "on ... a computer," that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence. Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of "additional feature[e]" that provides any "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself."

Alice, 573 U.S. at223-24 (citations omitted).
"[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea [] on a generic computer." Alice, 573 U.S. at 225. They do not.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for displaying, receiving, analyzing, and modifying data amounts to electronic data query and retrieval-one of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. LLC v. Alstom SA., 830F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general-purpose computer without special programming"). None of these activities is used in some unconventional manner nor does any produce some unexpected result. Appellant does not contend it invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of Appellant's claim 11 add nothing that is not already present when the steps are considered separately. The sequence of data display-reception-analysis-modification is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.
We conclude that claim 11 does not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception.

REMAINING CLAIMS
Claim 11 is representative. The other independent method claim 21 is substantially similar at least as regards this analysis. The remaining method claims merely describe process parameters. We conclude that the method claims at issue are directed to a patent-ineligible concept itself, and not to the practical application of that concept.
As to the structural claims, they
are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long "warn[ ed] ... against" interpreting § 101 "in ways that make patent eligibility 'depend simply on the draftsman's art.'"

Alice, 573 U.S. at 226.
As a corollary, the claims are not directed to any particular machine.

CONCLUSION
From these determinations we further determine that the claims do not recite an improvement to the functioning of the computer itself or to any other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this we conclude the claims are directed to the judicial exception of the abstract idea of managing personal behavior or relationships or interactions between people as exemplified by the social activities of managing media consumption by audiences by advising one to characterize media according to constraints for an audience to select media for consumption, without significantly more.

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Element
Claim Interpretation and Mapping
tagging application template
A baseline application which is the default tagging application provided to a user
Custom tagging application
An app a user uses to add tags to a piece of content
Client system
A user’s device
Available tags
An available tag
Media asset
A piece of digital media content, usually an audio or video file.
Tagging data
Metadata about a media asset, such as “character identification metadata, location identification metadata, object identification metadata, or action identification metadata relating to one or more respective characters, locations, objects, or actions depicted in the media asset”
Constraint for tagging the media asset
A limitation that prevents the application of a tag to a media asset
Quality assurance analysis
Applicant’s specification did not give a specific definition of what constitutes a QA analysis. 

As such, this element is read as an analysis to identify errors in tagging and thus ensuring the quality of tagging
Automated media asset tagger
A bot which can tag media assets without the aid of a human user
“to prevent a selection of one or more tags from the available tags for tagging the media asset”
A statement of intended outcome. As such, is given patentable weight similar to a statement of intended use.

For purposes of examination, this element is a statement that the constraints applied to the media asset are enforced such that conflicting tags are not applied



Claim Rejections - 35 USC § 103
Claims 1-5, 10-15 and 21-30 are rejected under 35 U.S.C. 103 as unpatentable over Black, US 2009/0125588.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. 
Bold text is unamended claim language.
Bold underlined text is amended claim language.

AS TO CLAIM 1 
A media asset tagging system comprising:
a hardware processor;
a display; and
a system memory having stored therein a workflow management software code;
wherein the hardware processor is configured to execute the workflow management software code to:
Black teaches a computer embodiment (paragraph and fig. )

generate, using a tagging application template, at least one custom tagging application based on available tags for tagging a media asset;
Black teaches a baseline configuration for a user app (paragraphs 44-45)

provide the at least one custom tagging application to a client system;
Black teaches a client app (paragraph 46)

receive, from the at least one custom tagging application of the client system, a first tagging data selected from the available tags for tagging the media asset;
Black teaches tags sent via the client app (paragraphs 76 and 122)

determine a first constraint for tagging the media asset based on the received first tagging data;
Black teaches identifying logical conflicts (paragraphs 83-85 and fig 6)

receive, from the at least one custom tagging application of the client system, an additional tagging data selected from the available tags for tagging the media asset;
Black teaches tags sent via the client app (paragraphs 76 and 122) and teaches repeated operations of the system (paragraph 77) to allow for second, third, and even fourth tags or constraints

determine a second constraint for tagging the media asset based on the additional tagging data;
Black teaches identifying logical conflicts (paragraphs 39 and 83-84 and fig 6) and teaches repeated operations of the system (paragraph 77) to allow for second, third, and even fourth tags or constraints

tag the media asset using a first tag selected from the first tagging data and the additional tagging data, subject to the first constraint and the second constraint, wherein the first tagging data and the additional tagging data include one or more character identification metadata, location identification metadata, object identification metadata, or action identification metadata relating to one or more respective characters, locations, objects, or actions depicted in the media asset;
Black teaches tagging via metadata and tagging media items (paragraphs 44 and 49-52)

update the at least one custom tagging application, based on at least one of the first constraint or the second constraint, to prevent a selection of one or more tags from the available tags for tagging the media asset, wherein the one or more tags do not correspond to the first tag selected from the first tagging data and the additional tagging data;
Black teaches applying limits to ensure that logical conflicts are resolved (paragraph 85)

provide the updated at least one custom tagging application to the client system so that the media asset tagging system receives more tagging data from the updated at least one custom tagging application for tagging the media asset.
Black teaches new follow on tags (paragraph 41)

Black does not teach the elements in the exact same embodiment as claimed in the instant application. As such, Black does not constitute anticipation of the instant application. However, Black teaches all the aspects of the instant application across several related embodiments meant to be used in combination (paragraph 140). As such, Black renders the instant claim obvious.

AS TO CLAIM 2 (of 1) 
wherein the additional tagging data is generated based on the first tagging data.
Black teaches new follow on tags (paragraph 41)

AS TO CLAIM 3 (of 1) 
wherein the hardware processor is further configured to execute the workflow management software code to perform a quality assurance analysis of at least one of the first tagging data, the first constraint, the additional tagging data, or the second constraint.
Black teaches verifying for quality (paragraph 105) 

AS TO CLAIM 4 (of 3) 
wherein the quality assurance analysis is performed based on the available tags for tagging the media asset.
Black teaches verifying for quality (paragraph 105)

AS TO CLAIM 5 (of 1) 
wherein at least one of the first tagging data or the additional tagging data is received via an automated media asset tagger.
Black teaches automatic tagging (paragraph 126)

AS TO CLAIM 10 (of 1) 
wherein the media asset comprises a video.
Black teaches video (paragraph 2)

AS TO CLAIM 27 (of 1) 
wherein the hardware processor is configured to execute the workflow management software code to:
provide the at least one custom tagging application to another client system;
Black teaches a client app (paragraph 46) and teaches repeated operations of the system (paragraph 77) to allow for second, third, and even fourth client systems.

receive, from the at least one custom tagging application of the another client system, a third tagging data selected from the available tags for tagging the media asset;
tag the media asset using a third tag selected from the third tagging data and the additional tagging data;
Black teaches tags sent via the client app (paragraphs 76 and 122) and teaches repeated operations of the system (paragraph 77) to allow for second, third, and even fourth tags or constraints

provide the updated at least one custom tagging application to the another client system; 
Black teaches a client app (paragraph 46) and teaches repeated operations of the system (paragraph 77) to allow for second, third, and even fourth client systems.

receive, from the updated at least one custom tagging application of the another client system, a fourth tagging data selected from the available tags for tagging the media asset.
Black teaches tags sent via the client app (paragraphs 76 and 122) and teaches repeated operations of the system (paragraph 77) to allow for second, third, and even fourth tags or constraints

AS TO CLAIM 28 (of 1) 
wherein the hardware processor is configured to execute the workflow management software code to:
receive, from the updated at least one custom tagging application of the another client system, a fourth tagging data selected from the available tags for tagging the media asset.
Black teaches tags sent via the client app (paragraphs 76 and 122) and teaches repeated operations of the system (paragraph 77) to allow for second, third, and even fourth tags or constraints

AS TO CLAIMS 11-15 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

AS TO CLAIMS 21-26 
The claims recite elements substantially similar to those recited in claims 1-5 and 10. Thus, the art and rationale of claims 1-5 and 10 applies. 

AS TO CLAIMS 29-30 
The claims recite elements substantially similar to those recited in claims 27-28. Thus, the art and rationale of claims 27-28 applies. 

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant argues that the amended claim language renders the application patent eligible. This argument is unpersuasive because the amended language is entirely of the following nature. 
First, the amended language adds additional detail to the abstract idea identified in the rejection above. For example, “generate... [a] custom tagging application based on available tags for tagging a media asset” is another element reciting basic conventional data operations. These additional data operation steps do not render the claims patent eligible.
Second, the amended language adds additional recitation of the additional elements previously recited. For example, “provide the updated at least one custom tagging application to the client system so that the media asset tagging system receives more tagging data from the updated at least one custom tagging application for tagging the media asset” is an additional extra-solution activity invoking the general-purpose computer embodiment. This computer embodiment was already found not to integrate a practical application at Step 2A – Prong Two or rise to the level of “significantly more” at Step 2B.
As such, the claims remain patent ineligible and the rejection under 35 USC 101 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623